 



Exhibit 10.3
WAIVER AND AMENDMENT NO. 3
     This WAIVER AND AMENDMENT NO. 3 (this “Agreement”) dated as of June 17,
2005 is among Holly Energy Partners — Operating, L.P., successor to HEP
Operating Company, L.P. (the “Borrower”), the Guarantors (as defined below), the
Banks (as defined in the Credit Agreement (as defined below)), and Union Bank of
California, N.A., as administrative agent for such Banks (in such capacity, the
“Administrative Agent”).
RECITALS
     A. The Borrower, the Banks, and the Administrative Agent are parties to the
Credit Agreement dated as of July 7, 2004, as amended by the Consent and Omnibus
Amendment dated as of July 30, 2004 and the Consent, Waiver and Amendment No. 2
dated as of February 28, 2005 (as so amended, the “Credit Agreement”).
     B. In connection with such Credit Agreement, the undersigned Affiliates of
the Borrower (the “Guarantors”) are parties to the Guaranty Agreement dated as
of July 13, 2004, as supplemented by the Guaranty Agreement Supplement No. 1
dated as of February 28, 2005, Guaranty Agreement Supplement No. 2 dated as of
February 28, 2005, Guaranty Agreement Supplement No. 3 dated as of March 1,
2005, and Guaranty Agreement Supplement No. 4 dated as of March 1, 2005 (as so
supplemented, the “Guaranty”) in favor of the Administrative Agent for the
benefit of the Beneficiaries (as defined therein).
     C. The Borrower recently purchased certain assets and entered into the Alon
Pipelines and Terminals Agreement (as defined in the Credit Agreement) as more
particularly described in the Consent, Waiver and Amendment No. 2 referred to
above. At the time of closing of such transaction, the Borrower’s accountants
had not determined the allocation of the purchase price associated with such
acquisition. Since the closing, such accountants have preliminarily allocated a
larger percentage of such purchase price to the value attributable to the Alon
Pipelines and Terminals Agreement than was originally anticipated, thereby
resulting in a Default under Section 6.12 for the calendar quarter ended
March 31, 2005.
     D. The Borrower, the Administrative Agent and the Banks wish to, subject to
the terms and conditions of this Agreement, (1) acknowledge the existence of
certain Defaults and Events of Default (each as defined in the Credit
Agreement), (2) provide for a waiver of such existing Defaults and Events of
Default as set forth below, and (3) make certain other changes to the Credit
Agreement.
     THEREFORE, the Borrower, the Guarantors, the Banks, and the Administrative
Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS
     Section 1.01 Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
     Section 1.02 Terms Defined in the Credit Agreement. Each term defined in
the Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
     Section 1.03 Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Exhibit references herein are to such Sections, subsections and Exhibits to this
Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II.
WAIVER AND AMENDMENT
     Section 2.01 Waiver.
          (a) The Borrower hereby acknowledges the existence of the following
Defaults and Events of Default (collectively, the “Waiver Defaults”): (i) the
Borrower’s failure to timely comply with the requirement of Section 5.06(b)(ii)
of the Credit Agreement for the fiscal quarter ending March 31, 2005, and
(ii) the Borrower’s failure to comply with the requirement of Section 6.12 of
the Credit Agreement for the fiscal quarter ending March 31, 2005.
          (b) The Banks hereby agree, subject to the terms of this Agreement, to
waive the Waiver Defaults. The waiver and agreement by the Banks described in
the preceding sentences are contingent upon the satisfaction of the conditions
precedent set forth below in this Agreement. The waiver is limited to the Waiver
Defaults and to the extent described herein and shall not be construed to be a
consent to, or a permanent waiver of, the Sections covered by the Waiver
Defaults or any other terms, provisions, covenants, warranties or agreements
contained in the Credit Agreement or in any of the other Credit Documents. The
Banks and the Administrative Agent reserve the right to exercise any rights and
remedies available to them in

-2-



--------------------------------------------------------------------------------



 



connection with any other present or future defaults with respect to the Credit
Agreement or any other provision of any Credit Document.
     Section 2.02 Amendment to Credit Agreement. Effective as of the Effective
Date (as defined below), the definition of “Tangible Net Worth” in Section 1.01
of the Credit Agreement is amended and restated to read in its entirety as
follows:
     "Tangible Net Worth” means for any Person at any time, the total assets of
such Person (other than goodwill and all other intangible assets of such Person)
at such time minus the total liabilities of such Person at such time; provided
that, (a) other than as provided in clause (b) of this definition of Tangible
Net Worth, it is understood that the account entry on the Borrower’s
consolidated balance sheet entitled “Transportation Agreements, Net” shall be
treated as an intangible asset, and (b) such portion of the account entry on the
Borrower’s consolidated balance sheet entitled “Transportation Agreements, Net”
in an amount not to exceed $60,000,000 shall be treated as a tangible asset if,
and only to the extent, such portion is directly attributable to the Alon
Pipelines and Terminals Agreement.
ARTICLE III.
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 3.01 Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) after giving effect to this Agreement and the
amendments to the Credit Agreement contained herein, the representations and
warranties contained in the Credit Agreement and the representations and
warranties contained in the other Credit Documents are true and correct in all
material respects on and as of the Effective Date as if made on as and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; (b) after giving effect to this Agreement and
the amendments to the Credit Agreement contained herein, no Default has occurred
which is continuing; (c) the execution, delivery and performance of this
Agreement are within the partnership power and authority of the Borrower and
have been duly authorized by appropriate partnership action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required to be obtained by the Borrower in connection with the
execution, delivery, performance of this Agreement by the Borrower or the
validity and enforceability of this Agreement against the Borrower; and (f) the
Liens under the Security Documents are valid and subsisting and secure
Borrower’s obligations under the Credit Documents.
     Section 3.02 Guarantors’ Representations and Warranties. Each Guarantor
represents and warrants that: (a) after giving effect to this Agreement and the
amendments to the Credit Agreement contained herein, the representations and
warranties of such Guarantor contained in the Guaranty and the representations
and warranties contained in the other Credit Documents to which such Guarantor
is a party are true and correct in all material respects on and as of the
Effective Date as if made on as and as of such date, except to the extent that
such

-3-



--------------------------------------------------------------------------------



 



representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; (b) after giving
effect to this Agreement and the amendments to the Credit Agreement contained
herein, no Default has occurred which is continuing; (c) the execution, delivery
and performance of this Agreement are within the corporate or other
organizational power and authority of such Guarantor and have been duly
authorized by appropriate action and proceedings; (d) this Agreement constitutes
the legal, valid, and binding obligation of such Guarantor enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required to
be obtained by such Guarantor in connection with the execution, delivery or
performance of this Agreement by such Guarantor or the validity and
enforceability of this Agreement against such Guarantor; (f) it has no defenses
to the enforcement of its Guaranty; and (g) the Liens under the Security
Documents to which such Guarantor is a party are valid and subsisting and secure
such Guarantor’s obligations under the Credit Documents.
ARTICLE IV.
CONDITIONS
     The waiver provided herein shall become effective and enforceable against
the Banks, the Guarantors, the Borrower and the Administrative Agent, and the
Credit Agreement shall be amended as provided herein, upon the date all of the
following conditions precedent have been met (the “Effective Date”):
     Section 4.01 Documents. The Administrative Agent shall have received each
of the following:
          (a) this Agreement duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Administrative Agent,
and the Majority Banks; and
          (b) the Compliance Certificate for the fiscal quarter ended March 31,
2005 in form and substance and executed by such officer as required in such
Section 5.06(b)(ii) of the Credit Agreement.
     Section 4.02 No Default. After giving effect to this Agreement and the
amendments to the Credit Agreement contained herein, no Default shall have
occurred which is continuing as of the Effective Date.
     Section 4.03 Representations. After giving effect to this Agreement and the
amendments to the Credit Agreement contained herein, the representations and
warranties in this Agreement shall be true and correct in all material respects
as of the Effective Date.
     Section 4.04 Fees. The Borrower shall have paid all reasonable fees and
expenses of the Administrative Agent’s outside legal counsel pursuant to all
invoices presented to the Borrower for payment not less than one Business Day
prior to the Effective Date.

-4-



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
     Section 5.01 Effect on Credit Documents; Acknowledgments.
          (c) The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.
          (d) The Administrative Agent, the Issuing Banks, and the Banks hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Other than as expressly provided in Section 2.01 above, nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Credit Documents, (ii) any of the agreements,
terms or conditions contained in any of the Credit Documents, (iii) any rights
or remedies of the Administrative Agent, the Issuing Bank or any Bank with
respect to the Credit Documents, or (iv) the rights of the Administrative Agent,
any Issuing Bank or any Bank to collect the full amounts owing to them under the
Credit Documents.
          (e) Each of the Borrower, the Guarantors, Administrative Agent,
Issuing Banks, and Banks does hereby adopt, ratify, and confirm the Credit
Agreement and each other Credit Document, as amended hereby, and acknowledges
and agrees that the Credit Agreement and each other Credit Document, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities under the
Credit Agreement, the Guaranty and the other Credit Documents are not impaired
in any respect by this Agreement or the waiver granted hereunder.
          (f) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean such Credit Agreement and such
Credit Documents as amended by this Agreement.
          (g) This Agreement is a Credit Document for the purposes of the
provisions of the other Credit Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
     Section 5.02 Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Credit
Documents (other than the Guaranty or any other Credit Document to which such
Guarantor is a party).
     Section 5.03 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a

-5-



--------------------------------------------------------------------------------



 



single instrument. This Agreement may be executed by facsimile signature and all
such signatures shall be effective as originals.
     Section 5.04 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.
     Section 5.05 Invalidity. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
     Section 5.06 Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.
     Section 5.07 Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]

-6-



--------------------------------------------------------------------------------



 



EXECUTED effective as of the date first above written.

                 
BORROWER:
       
 
       
HOLLY ENERGY PARTNERS — OPERATING, L.P.,
       
a Delaware limited partnership
       
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited
       
liability company, its General Partner
       
 
       
By: Holly Energy Partners, L.P., a Delaware limited
       
partnership, its Managing Member
       
 
       
By: HEP Logistics Holdings, L.P., a Delaware
       
limited partnership, its General Partner
       
 
       
By: Holly Logistic Services, L.L.C., a
       
Delaware limited liability company, its
       
General Partner
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 



GUARANTORS:

                 
HEP PIPELINE GP, L.L.C., a Delaware
       
limited liability company
       
HEP REFINING GP, L.L.C., a Delaware
       
limited liability company
       
HEP MOUNTAIN HOME, L.L.C., a Delaware
       
limited liability company
       
HEP PIPELINE, L.L.C., a Delaware
       
limited liability company
       
HEP REFINING, L.L.C., a Delaware
       
limited liability company
       
HEP WOODS CROSS, L.L.C., a Delaware
       
limited liability company
       
 
       
Each by: Holly Energy Partners — Operating, L.P.,
       
   Delaware limited partnership and its Sole Member
       
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited
       
liability company, its General Partner
       
 
       
By: Holly Energy Partners, L.P., a Delaware
       
limited partnership, its Managing Member
       
 
       
By: HEP Logistics Holdings, L.P., a
       
Delaware limited partnership, its General
       
Partner
       
 
       
By: Holly Logistic Services, L.L.C., a
       
Delaware limited liability company, its
       
General Partner
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO
       
 
       
HOLLY ENERGY FINANCE CORP., a Delaware
       
corporation
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 



                 
HEP NAVAJO SOUTHERN, L.P., a Delaware limited
       
partnership
       
HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
       
a Delaware limited partnership
       
HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited
       
partnership
       
 
       
Each by: HEP Pipeline GP, L.L.C., a Delaware limited
       
       liability company and its General Partner
       
 
       
By: Holly Energy Partners — Operating, L.P., a
       
Delaware limited partnership and its Sole Member
       
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited
       
liability company, its General Partner
       
 
       
By: Holly Energy Partners, L.P., a Delaware
       
limited partnership, its Managing Member
       
 
       
By: HEP Logistics Holdings, L.P., a
       
Delaware limited partnership, its General
       
Partner
       
 
       
By: Holly Logistic Services, L.L.C., a
       
Delaware limited liability company, its
       
General Partner
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO
       
 
       
HOLLY ENERGY PARTNERS, L.P., a Delaware
       
limited partnership
       
 
       
By: HEP Logistics Holdings, L.P., a Delaware limited
       
partnership, its General Partner
       
 
       
By: Holly Logistic Services, L.L.C., a Delaware
       
limited liability company, its General Partner
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 



                 
HEP REFINING ASSETS, L.P., a Delaware limited
       
partnership
       
 
       
By: HEP Refining GP, L.L.C., a Delaware limited liability
       
company and its General Partner
       
 
       
By: Holly Energy Partners — Operating, L.P., a
       
Delaware limited partnership and its Sole Member
       
 
       
By: HEP Logistics GP, L.L.C., a Delaware limited
       
liability company, its General Partner
       
 
       
By: Holly Energy Partners, L.P., a Delaware
       
limited partnership, its Managing Member
       
 
       
By: HEP Logistics Holdings, L.P., a
       
Delaware limited partnership, its General Partner
       
 
       
By: Holly Logistic Services, L.L.C., a
       
Delaware limited liability company, its
       
General Partner
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO
       
 
       
HEP LOGISTICS GP, L.L.C., a Delaware limited
       
liability company
       
 
       
By: Holly Energy Partners, L.P., a Delaware limited
       
partnership, its Managing Member
       
 
       
By: HEP Logistics Holdings, L.P., a Delaware
       
limited partnership, its General Partner
       
 
       
By: Holly Logistic Services, L.L.C., a
       
Delaware limited liability company, its General
       
Partner
       
 
       
By: /s/ Stephen J Mcdonnell          
       
Name: Stephen J Mcdonnell
       
Title: Vice President & CFO

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Sean Murphy    
 
     
 
 Sean Murphy, Vice President    
 
                BANKS:    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Sean Murphy    
 
     
 
 Sean Murphy, Vice President    

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 





                  BANK OF AMERICA, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Claire M. Liu    
 
     
 
 Claire M. Liu, Senior Vice President    

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 





                  GUARANTY BANK    
 
           
 
  By:   /s/ Jim R. Hamilton    
 
                Name: Jim R. Hamilton         Title: Senior Vice President    

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 





                  FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ Darrell Holley    
 
                Name: Darrell Holley         Title: Managing Director    
 
           
 
  By:   /s/ Casey Lowary    
 
                Name: Casey Lowary         Title: Senior Vice President    

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 





                  WELLS FARGO BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ M. Jarrod Bourgeols    
 
                Name: M. Jarrod Bourgeols         Title: Assistant Vice
President    

Signature page to Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 





                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   Mark E. Thompson    
 
                Name: Mark E. Thompson         Title: Vice President    

Signature page to Waiver and Amendment No. 2

 